Citation Nr: 0422968	
Decision Date: 08/20/04    Archive Date: 08/24/04

DOCKET NO.  02-18 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an effective date earlier than April 27, 2001 
for the award of a 100 percent evaluation for a service-
connected back disorder and the grant of a total disability 
rating based on individual unemployability due to service-
connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel




INTRODUCTION

The veteran had active service from July 1944 to September 
1945.

Initially, the Board of Veterans' Appeals (Board) notes that 
the regional office (RO) has primarily considered the issue 
on appeal on the basis of whether there was any clear and 
unmistakable error (CUE) contained within the October 2001 
rating action that granted a 60 percent rating for the 
veteran's low back disorder and a total disability rating 
based on individual unemployability.  Since the October 2001 
rating action was timely appealed, however, that action is 
not yet final, and therefore CUE is not yet a matter for 
consideration with respect to that decision.  Therefore, the 
Board's consideration of entitlement to an earlier effective 
date will be limited to an analysis of the law and 
regulations pertinent to the assignment of effective dates.  
Should the veteran wish to pursue a claim of CUE with respect 
to rating actions or Board decisions prior to October 2001, 
he should file claims with the Department of Veterans Affairs 
(VA) identifying the decisions that he believes contain CUE.  

The Board further notes that the veteran's June 2002 notice 
of disagreement reference to the effective date of his 
service-connected disability can also be interpreted to 
include disagreement with the effective date of the total 
disability rating, and that while the September 2002 
statement of the case never expressly addressed the effective 
date of the total rating, the statement of the case did 
include the text of 38 C.F.R. § 4.16 (2003).  Therefore, the 
Board finds that the issue of entitlement to an earlier 
effective date of the total disability rating was also 
adequately addressed in the September 2002 statement of the 
case, and that in any event, the Board has jurisdiction of 
this issue on the basis that it is inextricably intertwined 
with the issue of entitlement to an earlier effective date 
for the 100 percent rating for the veteran's low back 
disability.  

Thus, even though the representative's statement of June 10, 
2003 identifies the issue on appeal only as entitlement to an 
earlier effective date for the grant of entitlement to 
individual unemployability, and the national representative 
identifies the issue on appeal as including entitlement to 
both a 60 percent rating for the service-connected back 
disorder and the grant of a total rating, the Board finds 
that the national representative has more correctly 
identified the issues for current appellate review.  It 
should be noted, however, that in view of the May 2003 rating 
decision's assignment of a 100 percent rating for the 
veteran's service-connected back disability, effective to 
April 27, 2001, the Board has recharacterized the issue on 
appeal to comport with this recent determination by the RO.

The Board further finds that the veteran's substantive appeal 
is adequate to cover the issue of entitlement to an earlier 
effective date for a 100 percent rating for the service-
connected low back disability and the total rating based on 
individual unemployability, and that with the Board's 
decision to grant an earlier effective date only back to 
September 11, 1991, it will also be necessary for the Board 
to address the issue of entitlement to an earlier effective 
date for the service-connected low back disability and the 
total rating prior to September 11, 1991.


FINDINGS OF FACT

1.  A February 1986 Board decision denied a claim seeking a 
rating in excess of 10 percent for service-connected myositis 
of the lumbar muscles.

2.  An April 1991 reopened claim for an increased rating for 
myositis of the lumbar spine muscles was denied by a July 
1991 rating decision which was not appealed.  

3.  A congressional inquiry was filed with the RO on or about 
September 11, 1991, which included a letter from the veteran 
that sought assistance with respect to his multiple chronic 
problems that included degenerative arthritis and chronic 
myositis.  

4.  In his September 1991 correspondence, the veteran also 
noted that he was unable to work due to his severe multiple 
problems.  The September 1991 correspondence should have been 
construed as an informal claim for increased rating and total 
disability rating based on unemployability; at the very 
least, the RO should have furnished the appellant with an 
application form for increased compensation based on 
unemployability following receipt of this correspondence.

5.  The September 1991 application to reopen was never 
adjudicated and remains in open status; the date of September 
11, 1991 can therefore be deemed as the date of receipt of 
the application to reopen for effective date purposes.

6.  April 2001 claims for an increased rating for chronic 
myositis and for entitlement to a total disability rating 
based on individual unemployability were granted in October 
2001, with a 60 percent rating assigned for chronic myositis 
with progressive degenerative joint disease (DJD) involving 
the cervical and lumbar spines and a total disability rating 
based on individual unemployability effective from April 
2001.  

7.  The October 2001 rating action conceded that the evidence 
demonstrated that the veteran had last worked in 1993, and 
that the veteran had lost significant time from employment 
due to his service-connected low back disability.  A 
September 1991 VA general medical examiner concluded that the 
veteran had long-standing back pain that radiated down his 
legs, and that the veteran was unemployable as a result of 
this pain.


CONCLUSION OF LAW

Entitlement to an effective date of September 11, 1991, for 
the grant of a 60 percent  rating for myositis and DJD of the 
lumbar spine and for a total disability rating based on 
individual unemployability has been shown.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.400 (2003), 
4.71a, Diagnostic Code 5293 (in effect prior to August 2002).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

At the outset, the Board notes that while VA may not be in 
complete compliance with the Veterans Claims Assistance Act 
of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) 
(VCAA), with respect to the veteran's claim for an earlier 
effective date, as a result of the Board's decision to grant 
the earlier effective date requested in the service 
representative's brief from July 2004, and the lack of any 
evidence of entitlement to an even earlier effective date, 
any failure to notify or develop the claim cannot be 
considered prejudicial to the veteran.  Accordingly, the 
Board finds that remand of this matter for further notice or 
development under the VCAA is not warranted.  

The effective date for the appellant's claim is ultimately 
governed by 38 U.S.C.A. § 5110(a) which provides, in 
pertinent part, that unless specifically provided otherwise, 
the effective date of an award based upon an original claim, 
a claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall be not be earlier than the date of 
receipt of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  38 C.F.R. § 3.155 (2003).  

It was held in the case of Servello v. Derwinski, 3 Vet. 
App. 196, 200 (1992), that where the one-year period for 
filing a formal claim was never triggered because the VA 
failed to fulfill the requirements of 38 C.F.R. § 3.155(a) by 
"forward[ing]" to the appellant an "application form" once 
it had received his informal claim, the date of the veteran's 
"informal claim" must be accepted as a matter of law, as 
the date of his "claim" or "application" for purposes of 
determining an effective date under 38 U.S.C.A. § 5110(a) and 
38 C.F.R. §§ 3.1(p), 3.400, and 3.155 (2003).

Service connection for myositis of the lumbar muscles was 
originally granted by a September 1945 rating decision, at 
which time the veteran was assigned a 10 percent rating.

Thereafter, the veteran sought an increased rating on 
multiple occasions, the RO denying the most recent claims in 
part on the basis that the veteran's degenerative changes of 
the lumbar spine were not service connected, and therefore 
could not be considered for rating purposes.  The veteran did 
not file a timely notice of disagreement with the denial in 
June 1947, and did not file a timely substantive appeal of 
the rating action in March 1983.

A February 1986 Board decision denied a claim seeking a 
rating in excess of 10 percent for service-connected myositis 
of the lumbar muscles.

An April 1991 reopened claim for an increased rating for 
myositis of the lumbar spine muscles was denied by a July 
1991 rating decision which was not appealed.  

A September 1991 VA general medical examination revealed that 
the veteran's chronic low back pain had worsened in recent 
years, and that medical evaluation both within and outside 
the VA system revealed progressive degenerative joint disease 
accounting for some of this worsening of pain.  The examiner 
also noted that the veteran had some numbness in both feet, 
the left worse than the right encompassing only the feet on 
the topside.  The pain was noted to be significant in terms 
of limitation and the veteran was unable to lift his left leg 
off the chair.  In summary, the examiner concluded that the 
veteran had long-standing back pain that radiated down his 
legs, and that the veteran was unemployable as a result of 
his diffuse pain.

A congressional inquiry was filed with the RO on or about 
September 11, 1991, which included a letter from the veteran 
that sought assistance with respect to his multiple chronic 
problems that included degenerative arthritis and chronic 
myositis.  Since this correspondence does not demonstrate the 
date of receipt by the RO, the Board will consider the date 
of the letter of the congressional inquiry as the date of 
receipt.

In his September 1991 correspondence, the veteran also noted 
that he was unable to work due to his severe multiple 
problems.  

April 2001 claims for an increased rating for chronic 
myositis and for entitlement to a total disability rating 
based on individual unemployability were granted in October 
2001, with a 60 percent rating assigned for chronic myositis 
with progressive DJD involving the cervical and lumbar spines 
and a total disability rating based on individual 
unemployability assigned effective from April 2001.  

The May 2003 rating action modified the 60 percent rating for 
the veteran's service-connected low back disability, 
assigning a 40 percent rating for myositis and DJD of the 
lumbar spine, and a 100 percent rating for lumbar 
radiculopathy with loss of feet, both effective from April 
2001.


II.  Analysis

The Board has reviewed the evidence of record and first notes 
that except as otherwise provided, the effective date of an 
award based upon an original claim, a claim reopened after 
final adjudication, or a claim for increase, of compensation, 
dependency and indemnity compensation, or pension, shall be 
fixed in accordance with the facts found, but shall be not be 
earlier than the date of receipt of the application therefor.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  It is further 
noted that with respect to a claim for increased rating, 
except as provided in 38 C.F.R. § 3.400(o)(2) and 38 C.F.R. 
§ 3.401(b), the effective date of the grant of increased 
rating will be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(o)(1).  Consequently, except as may be provided 
otherwise, the effective date of the grant of a 100 percent 
rating for the veteran's service-connected back disability or 
total disability rating based on individual unemployability 
would be April 27, 2001, the date of receipt of the 
appellant's claim for increased rating.

In considering the veteran's entitlement to an earlier 
effective date, the Board does not find any basis to grant an 
effective date earlier than September 1991.  More 
specifically, as was noted previously, the veteran did not 
file a timely notice of disagreement with the denial in June 
1947, and did not file a timely substantive appeal of the 
rating action in March 1983.  Thus, these decisions are final 
and can only be amended or reversed by a finding of CUE, and 
there is no claim of CUE subject to current appellate review.  
In addition, a March 1985 claim for increased rating was 
denied by the Board in February 1986, and the veteran did not 
file a timely notice of disagreement with the July 1991 
rating decision.  Therefore, the July 1991 rating decision is 
also final.

However, the Board is favorably impressed with the 
communication from the appellant's congressman with 
accompanying statement from the veteran and materials 
received by the RO on or about September 11, 1991.  In this 
regard, the Board notes that pursuant to 38 C.F.R. 
§ 3.155(a), correspondence from someone other than the 
claimant may constitute an informal claim, if an application 
is thereafter provided by the RO and the claimant thereafter, 
files the application within one year of the date it was sent 
by the RO.  Alternatively, as was note above, the case of 
Servello v. Derwinski, supra, stands for the proposition that 
where the one-year period for filing a formal claim was never 
triggered because the VA failed to fulfill the requirements 
of 38 C.F.R. § 3.155(a) by "forward[ing]" to the appellant 
an "application form" once it had received his informal 
claim, the date of the veteran's "informal claim" must be 
accepted as a matter of law, as the date of his "claim" or 
"application" for purposes of determining an effective date 
under 38 U.S.C.A. § 5110(a) and 38 C.F.R. §§ 3.1(p), 3.400, 
and 3.155.  Accordingly, the Board finds that the 
communication and accompanying materials from appellant's 
congressman, deemed received on September 11, 1991, 
constitute an informal claim because the veteran was not 
furnished with an "application" following receipt of the 
communication by the RO, especially with respect to the issue 
of unemployability.  The Board also notes that the September 
11, 1991 application to reopen was never adjudicated and 
therefore remains in open status.

The Board further observes that April 2001 claims for an 
increased evaluation for chronic myositis of the lumbar 
muscles and for entitlement to a total disability rating 
based on individual unemployability were granted in October 
2001, with a 60 percent rating assigned for chronic myositis 
with progressive DJD involving the cervical and lumbar spines 
and a total disability rating based on individual 
unemployability effective from April 2001.  

The October 2001 rating decision further conceded that the 
evidence of record demonstrated that the veteran had last 
worked in 1993, and that the veteran had lost significant 
time from employment due to his service-connected low back 
disability.  The Board also notes that the September 1991 VA 
general medical examiner concluded that the veteran had long-
standing back pain that radiated down his legs, and that the 
veteran was unemployable as a result of his diffuse pain.

The May 2003 rating action further modified the 60 percent 
rating for the veteran's service-connected low back 
disability, assigning a 40 percent rating for myositis and 
DJD of the lumbar spine, and a 100 percent rating for lumbar 
radiculopathy with loss of feet, both effective from April 
2001.  However, the Board is only concerned with the 
appropriate ratings available prior to April 2001, and in 
this regard (and conceding now as the RO most recently has 
that the veteran's degenerative lumbar spine changes are 
related to his service-connected low back disability), the 
Board concludes that the findings demonstrated in the 
September 1991 VA general medical examination are sufficient 
to warrant a 60 percent rating under the criteria of 
Diagnostic Code 5293 in effect prior to August 2002, 
effective from September 11, 1991, and that the examiner's 
relationship of pain connected with that disability and 
unemployability is additionally sufficient to warrant a total 
disability rating based on unemployability, also effective 
from September 11, 1991. 

While the Board finds that the evidence supports the highest 
rating available for the veteran's low back under the 
applicable criteria prior to April 2001 (with the exception 
of severe residuals of fractured vertebra or ankylosis), the 
Board does not find that the medical evidence prior to April 
2001 demonstrates entitlement to a 100 percent schedular 
rating for radiculopathy and loss of use of both feet.  


ORDER

Entitlement to an effective date of September 11, 1991, for 
the award of a 60 percent evaluation for the veteran's low 
back disorder and the award of a total disability rating 
based on individual unemployability due to service-connected 
disability is granted, subject to the law and regulations 
governing the payment of monetary benefits.



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



